Citation Nr: 1335381	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for cold injuries affecting the right foot, currently rated as 10 percent disabling prior to May 28, 2010, and 30 percent disabling thereafter. 

2. Entitlement to an increased rating for cold injuries affecting the left foot, currently rated as 10 percent disabling prior to May 28, 2010, and 30 percent disabling thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran had active service from August 1976 to January 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for frozen feet and assigned an initial 10 percent rating, effective August 16, 2005.  The Veteran submitted a Notice of Disagreement in September 2009.  In a January 2010 rating decision, the RO granted separate 10 percent evaluations for cold injuries for each foot, effective August 16, 2005.  A Statement of the Case (SOC) was issued in January 2010.  In February 2010, the Veteran submitted a VA Form 9 substantive appeal and also requested a Travel Board hearing.  In July 2010, the RO granted increased disability ratings of 30 percent for each foot, effective May 28, 2010. But See AB v. Brown, 6 Vet. App. 35 (1993) (in a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).  The requested Board hearing was held in May 2013 before the undersigned; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is warranted in this case. 

Obtain SSA Records 

As an initial matter, the record indicates that the Veteran has been awarded Social Security Administration (SSA) disability benefits. See May 2013 Hearing Testimony.  As these records are potentially relevant, they must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Schedule a New VA Examination for Cold Injury Residuals of the Feet

The Veteran also provided testimony before the undersigned in May 2013 concerning the severity of his service-connected cold injury residuals of the bilateral feet.  Specifically, the Veteran endorsed new/worsening symptomatology, including excruciating spasms, decreased circulation in the toes and feet, numbness, and sensitivity to cold. See Hearing Transcript, p. 7. 

The Veteran's cold injuries were last evaluated by VA in October 2011.  As such evaluation is over two years old and the Veteran has testified to increased symptomatology, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service-connected cold injury residuals. See Snuffer v. Gober, 10 Vet. App. 400 (1997)(an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Obtain VA and Private Treatment Records

As the Veteran receives medical care through VA, medical records dating from July 2013 should be obtained. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

If the Veteran has received treatment from a non-VA physician(s) or facility(ies), he should provide VA with enough information so that it may assist the Veteran in obtaining this evidence.  The Veteran may also submit the evidence himself. 

Lastly, the claims file shows that since the last supplemental statement of the case was issued, additional relevant VA medical records were added to the Veteran's Virtual VA claims file.  The record does not contain a waiver of RO jurisdiction with regard to these records and on remand, all evidence received since the May 2012 supplemental statement of the case must be considered. See 38 C.F.R. §§ 19.37, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide or identify any non-VA medical records pertaining to treatment for the service-connected cold injury disabilities of the bilateral feet that are not already associated with the claims folder.  The Veteran may submit this evidence himself.

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain VA medical records pertaining to the Veteran that date from July 2013.  

3. Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered. Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

4. Thereafter, schedule the Veteran for a VA examination before an appropriate specialist(s) to determine the current level of severity of the Veteran's left and right foot cold injury residuals.  The Veteran's claims file should be provided to the examiner, and the examination report should indicate review of said materials.  The examiner is asked to examine the Veteran and indicate all symptomatology associated with the Veteran's cold injury residuals.  A complete rationale must be provided for all opinions offered. 

In accordance with 38 C.F.R. § 4.110, Diagnostic Code (DC) 7122, Note (1)(separate evaluations), the examiner should also identify whether the Veteran has undergone amputation of the toes, and/or has complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy.  DC 7122, Note (1).  

In addition, the examiner should state whether the Veteran has any other disabilities that have been diagnosed as the residual effects of his cold injuries to the feet, such as Raynaud's phenomenon, muscle atrophy, etc. DC 7122 Note (1).  

To the extent possible, the examiner should differentiate those symptoms/complications that are attributable to the service-connected cold injuries, and those symptoms that are attributable to other disabilities affecting the feet/lower extremities, to include diabetes mellitus (a non-service connected disability) and/or degenerative disc/joint disease of L5-S1 (a service-connected disability).  

5. Thereafter, ensure that the development above has been completed in accordance with the remand instructions.  Then, re-adjudicate the issues of entitlement increased ratings for cold injuries of the bilateral feet. 

If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, which addresses relevant evidence added to the claims folder and Virtual VA since the last supplemental statement of the case issued in May 2012.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


